Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is filed in response to Applicant/Remarks Made in an Amendment filed 04/28/2022. 
	Claims 1, 4-7, 10, 11, and 14-17 are amended.
	Claims 1, 3-11, and 13-20 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant/Remarks Made in an Amendment filed 04/28/2022 that the prior art does not teach, “receiving, by a server, floor audio signal data associated with a live video presentation from a first electronic device associated with a plurality of panelists who deliver content corresponding to the floor audio signal data in a first source language and a second source language”.
	Response to Argument 1, the examiner respectfully disagrees. Upon further examination of the prior art and claim language it is found that Wang teaches in para. [0015], that a video conference session may begin with a first presenter, which is a meeting client of the video conference session, where other presenters may then be designated during the ongoing conference session. Wherein the BRI for “floor audio signal data associated with a live video presentation from a first electronic device associated with a plurality of panelists who deliver content corresponding to the floor audio signal data in a first source language and a second source language”, encompasses how presenter audio signals may be provided from a first presenter from a client device that is associated with a plurality of other presenters who may provide audio in plurality of languages. The examiner further notes that the limitation of “a first electronic device associated with a plurality of panelists”, encompasses how a plurality of presenters is associated with a first client device. The examiner further notes that a first source language is not explicitly defined as different from a second source language,  and further, the “first target language” is not explicitly claimed as different than either the first or second source language. Notably, it is not clear from the claim what the functionality of the “second source language” is. Given that the interpreter is only selected on the basis of the first target language, it appears that this claim is merely saying that there is another language present in the audio stream that the human interpreter will leave untranslated. The system never takes any action to detect, isolate, modify, etc. a second source language. It is merely present in the background and then left up to human interpretation to identify it and ignore it. Further, the difference between languages is often subtle and subjective and languages are frequently mixed while talking. The examiner recommends functionally tying the “second source language” to the claims. For purposes of this rejection, it has been treated as non-functional and not limiting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0132701 A1 “Wang”, in light of U.S. Patent Application Publication No. 2014/0156254 A1 “Frankel”.
Claim 1:  Wang teaches a method comprising: 
	 receiving, by a server (i.e. Wang, para. [0012, 20], Fig. 1, establishing, via at least one host server, a video conference session between a plurality of meeting clients), floor audio signal data associated with a live video presentation (i.e. Wang, para. [0013], “one or more presenters are providing audio and video content to other meeting clients attending the ongoing conference session”, wherein the BRI for floor audio signal data encompasses the audio of the one or more presenters) from a first electronic device associated with a plurality of panelists (i.e. Wang, para. [0015], “a video conference session may begin with a first presenter, which is a meeting client of the video conference session, where other presenters may then be designated during the ongoing conference session”, wherein the BRI for a plurality of panelists encompasses how a first presenter device is associated with one of a plurality of other presenters) who deliver content corresponding to the floor audio signal data in a first source language and a second source language (i.e. Wang, para. [0012, 0046], “the presenter provides audio content to the base room in a first language … the language of the presenter changes (e.g., from Japanese to French)”, wherein the BRI for a first source language and a second source language encompasses how a presenter may provide audio content in Japanese and French. The examiner further notes that the data being in different languages is, as claimed, non-functional and does not further limit the claim. See 2111.05.); 
receiving, by the server (i.e. Wang, para. [0017], Fig. 1, meeting servers 4), a request (i.e. Wang, para. [0012], at least one meeting client selecting a translation of the audio content from the presenter from the first language into a second language) from a second electronic device associated with a user (i.e. Wang, para. [0012], each meeting client comprises a computing device that communicates via a network with the at least one host server and computing device), wherein the request comprises a first target language (i.e. Wang, para. [0012], at least one meeting client selecting a translation of the audio content from the presenter from the first language into a second language) selected by the user through a first graphical user interface (i.e. Wang, Fig. 7, para. [0034], meeting client 6 includes a GUI 200), and wherein the live video presentation (i.e. Wang, para. [0012], a video conference session between a plurality of meeting clients) is presented on the first graphical user interface (i.e. Wang, para. [0034], Fig. 7, As can be seen in display 204, the video content is split to include a video image of a person (e.g., the presenter)) of the second electronic device (i.e. Wang, para. [0012], each meeting client comprises a computing device that communicates via a network with the at least one host server and computing device);
selecting, by the server (i.e. Wang, para. [0017], Fig. 4, The communications of the meeting clients 6 are hosted by one or more meeting servers 4), a first interpreter based on the first source language and the first target language (i.e. Wang, para. [0019, 0046], “The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language… If the language of the presenter changes (e.g., from Japanese to French), the meeting client can be switched from one private room to another private room without any action required by the meeting client (e.g., the collaboration server switches broadcast of audio and video content to the meeting client from one private room to another) so as to ensure the meeting client continues to receive audio content for the session in a single language (e.g., English)”, wherein a first and second source language are equivalent to a Japanese and French speaker, and a first target language is equivalent to English), wherein the server displays a second graphical user interface (i.e. Wang, para. [0040], providing the sub-presenter 10 with a suitable interface, such as GUI 300 as depicted in FIG. 8) on a third electronic device associated with the first interpreter (i.e. Wang, para. [0040], one or more I/O devices 26 of the sub-presenter 10) requesting the first interpreter to input an incoming language and an outgoing language, and wherein the server selects the first interpreter (i.e. Wang, para. [0035], that meeting client 6 is directed (e.g., via the collaboration server 30) to a specified private room that broadcasts audio content provided by a sub-presenter 10 in the language selected by the meeting client 6) in response to the incoming language (i.e. Wang, para. [0036], each sub-presenter translates from one or more languages of a meeting presenter 8) matching the first source language (i.e. Wang, para. [0036], one or more languages of a meeting presenter 8) and the outgoing language (i.e. Wang, para. [0036], each sub-presenter translates from one or more languages of a meeting presenter 8 into one or more other specific languages) matching the first target language (i.e. Wang, para. [0035], the language selected by the meeting client 6)
 transmitting, by the server, the floor audio signal data to the third electronic device, wherein the first interpreter translates the floor audio signal data from the first source language to the first target language on the third electronic device in real time to generate second audio signal data (i.e. Wang, para. [0019], “The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language)”, wherein a meeting client may hear by selecting the respective language);
 receiving, by the server, the second audio signal data in the first target language i.e. Wang, para. [0019], Fig. 4, “The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language associated with the private room”, wherein the rooms are hosted by the meeting servers) from the third electronic device (i.e. Wang, para. [0040], one or more I/O devices 26 of the sub-presenter 10);	 and in response to the request from the second electronic device (i.e. para. [0035], When the meeting client 6 selects another language, that meeting client 6 is directed (e.g., via the collaboration server 30) to a specified private room that broadcasts audio content provided by a sub-presenter 10 in the language selected), transmitting, by the server, the second audio signal data in the first target language and the second source language to the second electronic device associated with the user i(i.e. Wang, para. [0019], “The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language associated with the private room, and the translated audio content of the sub-presenter 10 is then provided along with the video content of the meeting presenter 8 to the meeting client 6”, wherein the meeting client is transferred to private room with translated audio instead of listening to the audio from the base room).  
While Wang may implicitly teach that second audio signal data is transmitted instead of floor audio signal data because a meeting client is transferred to a private room with generated translated audio content, Wang may not explicitly teach 
transmitting, by the server, the second audio signal data in the first target language and the second source language to the second electronic device associated with the user instead of transmitting the floor audio signal data.
However, Frankel teaches
transmitting, by the server, the second audio signal data in the first target language and the second source language to the second electronic device associated with the user instead of transmitting the floor audio signal data (i.e. para. [0062], “where multiple bridges are set up for the multi-lingual meeting and each user will be able to simply log into the bridge where only his/her language will be heard”, wherein a server may transmit, in response to a user logging in to a specific bridge, only translated audio content wherein the user will not be able to hear the original untranslated audio. See comments above regarding the “second source language). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add transmitting, by the server, the second audio signal data in the first target language and the second source language to the second electronic device associated with the user instead of transmitting the floor audio signal data, to the user interface of Wang’s language interpreters, and transmitting second audio signal data instead of floor audio signal data as taught by Frankel. One would have been motivated to combine Frankel with Wang, and would have had a reasonable expectation of success in doing so, because the combination improves the flow of information over the system. 

Claim 3:
Wang and Frankel teach the method of claim 1, 
Wang further teaches wherein 
the server (i.e. Wang, para. [0017], Fig. 1, meeting servers 4), the first electronic device (i.e. Wang, para. [0020], Each of the … meeting presenter … comprises one or more participants operating a computing device), the second electronic device (i.e. Wang, para. [0012], each meeting client comprises a computing device that communicates via a network with the at least one host server and computing device), and the third electronic device are connected to each other over one or more networks (i.e. Wang, para. [0018], The network of the system 2 can include one or more host servers (e.g., a collaboration server, and audio and video servers as described herein) that include suitable software applications to support the collaboration platform in a client/server relationship with the meeting clients 6, meeting presenters 8 and sub-presenters 10) .
 
Claim 4:
Wang and Frankel teach the method of claim 1.
Wang teaches further comprising 
receiving, by the server, audio signal data of one or more questions from the second electronic device in the first target language (i.e. Frankel para. [0055], it is noted that, “As a different speaker initiates in a different language, and the "listen from" bridge of the idle interpreter is filled with sound”. Thus, the audio question from French Delegate D1 is sent from conference server 150’s French Bridge 148d, to the interpreter SI1-French and English, wherein an English user/delegate selects the French-English interpreter to listen to).  

Claim 5:
Wang and Frankel teach the method of claim 4.
Frankel further teaches comprising 
transmitting, by the server (i.e. Frankel, para. [0066], Fig. 7, the server 150 also may augment one or a plurality of audio bridges (shown at FIG. 7) with selective attenuation),	 the audio signal data of the one or more questions (i.e. Frankel para. [0055], it is noted that, “As a different speaker initiates in a different language, and the "listen from" bridge of the idle interpreter is filled with sound”. Thus, the audio question from French Delegate D1 is sent from conference server 150’s French Bridge 148d, to the idle interpreter SI1-French and English) to the third electronic device (i.e. It has been established Frankel, para. [0036], that “delegates 10 and interpreters 20 are each equipped with a telecommunications device”, thus SI1-French and English has a telecommunications device such as computer 104 from Fig. 5), wherein the interpreter (i.e. Frankel, Fig. 7, SI1 French and English Interpreter) translates the audio signal data of the one or more questions from the first target language to the first source language (i.e. Frankel, para. [0055], [the] interpreter is now able to interpret the speech heard).  
 
Claim 6:
Wang and Frankel teach the method of claim 5.
Frankel teaches further comprising receiving data (i.e. Frankel, para. [0078], Fig. 7, the voices of the interpreters SI1 … are fed back quietly into the English bridge), by the server (i.e. Frankel, para. [0064], Fig. 7, conference server 150),	 translated audio signal data (i.e. Frankel, para. [0078], Fig. 7, the voices of the interpreters SI1 … are fed back quietly into the English bridge) of the one or more questions from the third electronic device (i.e. It has been established Frankel, para. [0036], that, “delegates 10 and interpreters 20 are each equipped with a telecommunications device”, thus SI1-French and English has a telecommunications device such as computer 104 from Fig. 5) in the first source language (i.e. it is noted in Frankel, para. [0078], that, “In cases where the delegate D4 has the floor, the series of bridges would be reconfigured accordingly”. Thus in a case where French delegate D1 has asked a question, the audio bridges are reconfigured to route the audio to SI1- French and English translator listening to French Bridge 148d, who speaks a translation of the question into English Bridge 148c).  

Claim 7:
Wang and Frankel teach the method of claim 6.
 Frankel teaches further comprising 
transmitting, by the server (i.e. Frankel, para. [0064], Fig. 7, conference server 150), the translated audio signal data of the one or more questions (i.e. it is noted in Frankel, para. [0078], that, “In cases where the delegate D4 has the floor, the series of bridges would be reconfigured accordingly”. 
Thus in a case where French delegate D1 has asked a question, the audio bridges are reconfigured to route the audio to SI1- French and English translator listening to French Bridge 148d, who speaks a translation of the question into English Bridge 148c) to the first electronic device (i.e. It is further noted in Frankel, Fig. 7, that when English Delegate D2 is listening to English Bridge 148c, the communications device of Delegate D2 will receive the translations of the question from French delegate D1 currently having the floor).

Claim 8:
Wang and Frankel teach the method of claim 1.
Wang further teaches wherein the first graphical user interface displayed on the second electronic device (i.e. Wang, para. [0034], As depicted in FIG. 7, the meeting client 6 includes a GUI 200) comprises a dropdown menu providing an option for selection of a language from a plurality of languages (i.e. Wang, para. [0035], Fig. 7, In the menu bar 202, a meeting designation allows the meeting client 6 to select a drop down menu 209, which further allows the meeting client 6 to select another language with which to hear audio content for the video conference session).  
 
Claim 9:
Wang and Frankel teach the method of claim 1.
Frankel further teaches 
wherein the user selects the target language by typing a name of the first target language (i.e. Frankel, para. [0064], The delegate could select the listening preference using an IVR system when first connecting, or he could dial some code on his telephone keypad (e.g., *41 for Spanish, *42 for Mandarin), in a text-based user interface (i.e. Frankel, para. [0055], Via a keyboard, a telephone keypad or any other input system, a user/delegate can select any bridge and change the bridge at any time) displayed on the second electronic device (.e. it is noted in Frankel, para. [0036], that, “delegate 10 and/or interpreter 20 is equipped with both a telephone for audio exchange as well as a computer with a display and control capability”, thusly each interpreter may be associated with a computer 104 or other device 108 from Fig. 5).  
 
Claim 11:
Claim 11 is the system claim reciting similar limitations to claim 1 and is rejected for similar reasons. 

Claim 13:
Claim 13 is the system claim reciting similar limitations to claim 3 and is rejected for similar reasons. 

Claim 14:
Claim 14 is the system claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the system claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 16:
Claim 16 is the system claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

Claim 17:
Claim 17 is the system claim reciting similar limitations to claim 7 and is rejected for similar reasons. 

Claim 18:
Claim 18 is the system claim reciting similar limitations to claim 8 and is rejected for similar reasons. 

Claim 19:
 Claim 19 is the system claim reciting similar limitations to claim 9 and is rejected for similar reasons. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0132701 A1 “Wang”, in light of U.S. Patent Application Publication No. 2014/0156254 A1 “Frankel”, as applied to claim 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2018/0322116 A1 “Huang”, as previously rejected in Final rejection filed 07/02/2021.
Claim 10:
Wang and Frankel teach the method of claim 1.
Wang and Frankel do not explicitly teach wherein the audio signal data is in a format selected from a group consisting of WAV, MP3, WMA, AU, AA, AMR, RA, AWB, and WV.  
However, Huang teaches wherein the audio signal data is in a format selected from a group consisting of WAV, MP3, WMA, AU, AA, AMR, RA, AWB, and WV (i.e. Huang, para. [0068], the first translated audio signal S12, and the second translated audio signal S21 may be provided in a uncompressed audio coding format such as .wav, or a compressed audio coding format such as .flac, .ape, .mp3, .wma, .ogg, etc; para. [0068]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the audio signal data is in a format selected from a group consisting of WAV, MP3, WMA, AU, AA, AMR, RA, AWB, and WV to Wang-Frankel’s audio translation system, and the group of audio signal format as taught by Huang. One would have been motivated to combine Huang with Wang-Frankel, and would have had a reasonable expectation of success in doing so, because the combination facilitates accessible formats for a user to listen to audio.

Claim 20:
	Claim 20 is the system claim reciting similar limitations to claim 10 and is rejected for similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171